Citation Nr: 0609442	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  04-44 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from February 1956 to January 
1957.  He died in December 2003 while an inpatient at the VA 
Medical Center in Lexington, Kentucky.  The appellant is his 
widow.  

The appeal is REMANDED to the RO by way of the Appeals 
Management Center in Washington, D.C.  VA will notify the 
appellant should further action be required.  


REMAND

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Veterans Claims 
Assistance Act of 2000 (VCAA) describes VA's duties to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her 
possession that pertains to the claim in accordance with the 
provisions of 38 C.F.R. § 3.159(b)(1).  The VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005); see also 
Dingess/ Hartman v. Nicholson, Nos. 01-1917& 02-1506 ( U.S. 
Vet. App. March 3, 2006).  

A review of the evidence in this case reveals VA has not sent 
the appellant VCAA notice regarding her claim for service 
connection for the cause of the veteran's death.  The REMAND 
is necessary to provide her with such notice.  




Accordingly, the case is REMANDED for the following:  

1.  Make sure that all notification and 
development action required by the VCAA 
and its implementing regulations is 
completed.  In particular, a VCAA notice 
relating to the claim for service 
connection for the cause of the veteran's 
death should be provided.  The appellant 
is advised that evidence needed to 
substantiate her claim includes a 
competent medical opinion that the 
veteran's longstanding psychiatric 
disorder might have affected his heart or 
in some way contributed substantially or 
materially to the cause of the veteran's 
death.  

2.  After completion of the above (and 
any additional development suggested by 
the results of that requested above), VA 
should review the claim.  If the benefit 
sought on appeal remains denied, the 
appellant should be provided a 
supplemental statement of the case and be 
given an opportunity for response.  Then, 
the case should be returned to the Board 
for further appellate consideration, if 
otherwise in order.  

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  The purpose of this REMAND is to 
comply with due process requirements.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

